Exhibit 99.1 1 RBC Non-Deal Roadshow June 27-30, 2011 Forward Looking Statements This presentation contains forward-looking statements, including PDL’s expectations with respect to its future royalty revenues, expenses, net income, and cash provided by operating activities. Each of these forward-looking statements involves risks and uncertainties. Actual results may differ materially from those, express or implied, in these forward-looking statements. Factors that may cause differences between current expectations and actual results include, but are not limited to, the following: ▪The expected rate of growth in royalty-bearing product sales by PDL’s existing licensees; •The relative mix of royalty-bearing Genentech products manufactured and sold outside the U.S. versus manufactured or sold in the U.S.; •The ability of PDL’s licensees to receive regulatory approvals to market and launch new royalty-bearing products and whether such products, if launched, will be commercially successful; •Changes in any of the other assumptions on which PDL’s projected royalty revenues are based; •Changes in foreign currency rates; •Positive or negative results in PDL’s attempt to acquire royalty-related assets; •The outcome of pending litigation or disputes, including PDL’s current dispute with Genentech related to ex-U.S. sales of Genentech licensed products; and •The failure of licensees to comply with existing license agreements, including any failure to pay royalties due. Other factors that may cause PDL’s actual results to differ materially from those expressed or implied in the forward- looking statements in this presentation are discussed in PDL’s filings with the SEC, including the "Risk Factors" sections of its annual and quarterly reports filed with the SEC. Copies of PDL’s filings with the SEC may be obtained at the "Investors" section of PDL’s website at www.pdl.com. PDL expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in PDL’s expectations with regard thereto or any change in events, conditions or circumstances on which any such statements are based for any reason, except as required by law, even as new information becomes available or other events occur in the future. All forward-looking statements in this presentation are qualified in their entirety by this cautionary statement. 2 Company PDL BioPharma, Inc. Ticker PDLI (NASDAQ) Location Incline Village, Nevada Employees Less than 10 2010 Revenues $345 million 2011- Q2YTD Revenue Guidance $205 million 2011 Regular Dividends $0.15 /share paid on March 15, June 15, September 15 & December 15 Q1-2011 Cash Position1 $193 million Shares O/S2 ~ 140 million Average Daily Volume ~ 3 million shares Key Information 3 1. As of March 31, 2011; 2. Not fully diluted Overview of PDL BioPharma 4 Company Overview •PDL pioneered thehumanization of monoclonal antibodies which enabled the discovery of a new generation of targeted treatments for cancer and immunologic diseases •PDL’s primary assets are its antibody humanization patents and royalty assets which consist of its Queen et al. patents and license agreements •Licensees consist of large biotechnology and pharmaceutical companies including Roche/Genentech/ Novartis, Elan/BiogenIdec, Pfizer/Wyeth/J&J and Chugai 5 Antibody Humanization Technology •Antibodies are naturally produced by humans to fight foreign substances, such as bacteria and viruses •In the 1980’s, scientists began creating antibodies in non-human immune systems, such as those of mice, that could target specific sites on cells to fight various human diseases •However, mouse derived antibodies are recognized by the human body as foreign substances and may be rejected by the human immune system 6 •PDL’s technology allows for the “humanization” of mouse derived antibodies by moving the important binding regions from the mouse antibody onto a human framework •PDL’s humanization technology is important because the humanized antibodies retain the binding and activity levels from the original mouse antibody •PDL’s technology has been incorporated into antibodies to treat cancer, eye diseases, arthritis, multiple sclerosis and other health conditions with aggregate annual sales of over $17 billion Mission Statement •Queen et al. Patents ▪Manage patent portfolio ▪Manage license agreements •Purchase new royalty generating assets ▪Assets that improve shareholder return ▪Commercial stage assets ▪Prefer biologics with strong patent protection •Optimize return for shareholders 7 Corporate Governance Management •John McLaughlin President & CEO •Christine Larson VP & CFO •Christopher Stone VP, General Counsel & Secretary •Caroline Krumel VP of Finance •Danny Hart Associate General Counsel Board of Directors •Fred Frank Lead Director •Jody Lindell •John McLaughlin •Paul Sandman •Harold Selick 8 Licensed Products and Royalty Revenue 9 Licensed Products and Royalty Revenue 10 1. As reported to PDL by its licensee 2. As reported by Roche; assume 1.155 CHF/USD How Long will PDL Receive Royalties from Queen et al. Patents? •PDL’s revenues consist of royalties generated on sales of licensed products ▪Sold before the expiration of the Queen et al. patents in mid-2013 through end of 2014 or ▪Made prior to the expiration of the Queen et al. patents and sold anytime thereafter 11 Example of Antibody Formulation, Fill and Finish Schedule ½ month 1 month ½ month 2-3 months Thaw, Formulation & Vial Filling Quality Release Packaging & Quality Inventory Example of Antibody Bulk Manufacturing Schedule Cell Culture Quality Release Testing Bulk Frozen Storage 1 mo 3 mos 5 mos 10 mos 15 mos 20 mos 27 mos 3 mos 2-18 months 1mo 1mo Purification to Concentrated Bulk/Frozen Genentech Product Made or Sold in U.S. Net Sales up to $1.5 Billion 3.0% Net Sales Between $1.5 Billion and $2.5 Billion 2.5% Net Sales Between $2.5 Billion and $4.0 Billion 2.0% Net Sales Over $4.0 Billion 1.0% Genentech Product Made and Sold Ex-U.S. All Sales 3.0% Queen et al Patents - Royalty Rates 12 •Tysabri and RoActemra §Flat, low single-digit royalty •Genentech Products (Avastin, Herceptin, Lucentis1 and Xolair) §Tiered royalties on product made or sold in US §Flat, 3% royalty on product made and sold outside US §Blended global royalty rate on Genentech Products in 2010 was 1.9% §Blended royalty rate on Genentech Products in 2010 made or sold in US was 1.5% 1. As part of a settlement with Novartis, which commercializes Lucentis outside US, PDL agreed to pay to Novartis certain amounts based on net sales of Lucentis made by Novartis during calendar year 2011 and beyond. The amounts to be paid are less than we receive in royalties on such sales and we do not currently expect such amount to materially impact our total annual revenues. Shift of Manufacturing Sites Higher Royalties •Roche is moving some manufacturing ex-US which may result in higher royalties to PDL due to the flat 3% royalty for Genentech Products made and sold ex-US ▪Current production at Penzburg (Herceptin) and Basel (Avastin) plants ▪Two new plants in Singapore (CHO antibody and e. coli antibody fragment) -E. coli (Lucentis) and CHO (Avastin) plants are approved for commercial supply to the US -E. coli and CHO plants are expected to be approved for commercial supply to the EU in 2011 -Currently, all Lucentis is made in the US 13 1. As reported to PDL by its licensee Royalty Revenue & Licensed Products 14 Royalties by Product ($ in millions) Royalty Products - Approved 15 Royalty Products - Avastin 16 Avastin Herceptin Lucentis Xolair Tysabri RoActemra üOn December 16, 2010, FDA notified Roche/Genentech of its intention to withdraw Avastin’s approval as first line treatment for HER2- breast cancer in combination with paclitaxel. üIn response to request from Genentech, FDA scheduled a hearing on June 28-29, 2011, to allow Genentech to present why Avastin should remain FDA- approved for HER2- breast cancer. üOn December 16, 2010, EMEA narrowed, but did not withdraw Avastin’s approval for first line treatment of HER2- breast cancer in combination with paclitaxel. üOn April 15, 2011, Roche announced that CHMP issued a positive opinion for the use of Avastin in combination with Xeloda for 1st-line HER 2- breast cancer. üRoche lowered its estimate of peak annual sales from of Avastin from CHF8 - CHF9 billion to CHF7 billion. üBased on our internal model, we project Avastin for treatment of metastatic HER2- breast cancer represents slightly more than 2% of total PDL royalty revenue. Royalty Products - Avastin 17 Avastin Herceptin Lucentis Xolair Tysabri RoActemra üOn June 4, 2011, Genentech announced results from Phase 3 study evaluating Avastin in combination with chemotherapy (gemcitabine and carboplatin) followed by the continued use of Avastin alone in women with previously treated (recurrent) platinum-sensitive ovarian cancer which showed that women who received Avastin experienced a 52 percent reduction in the risk of their disease progressing (HR0.48, p<0.0001) compared to women who received chemotherapy alone. üTwo previous Phase 3 studies in women with newly diagnosed ovarian cancer demonstrated that front-line Avastin in combination with standard chemotherapy (carboplatin and paclitaxel), followed by the continued use of Avastin alone, significantly increased progression free survival compared to treatment with chemotherapy alone. üRoche has submitted an application for approval for first line treatment in EU and expectsa decision later in 2011. üGenentech expects to file an application for approval in US in later 2011 so that it can meet FDA’s request for overall survival data. Royalty Products - Lucentis 18 Avastin Herceptin Lucentis Xolair Tysabri RoActemra üOn January 7, Novartis announced that Lucentis has been approved in the EU for the treatment of visual impairment due to diabetic macular edema (DME). §DME is a leading cause of blindness in the working- age population in most developed countries. üOn February 11, 2011, Genentech announced that one of two Phase 3 studies evaluating in patients with DME showed that a significantly higher percentage of patients receiving monthly dosing of Lucentis achieved an improvement in vision of at least 15 letters on the eye chart at 24 months compared to those in a control group, who received a placebo injection. üOn June 6, 2011, Novartis announced that Lucentis has been approved in the EU for the treatment of visual impairment due to macular edema secondary to retinal vein occlusion. Royalty Products - Lucentis 19 Avastin Herceptin Lucentis Xolair Tysabri RoActemra üOn November 22, 2010, Regeneron and Bayer reported top line data from two Phase 3 trials investigating VEGF Trap in age- related macular degeneration (AMD) patients which suggest that it may be injected into the eye every other month with safety and efficacy comparable to that of monthly dosing of Lucentis. üOn December 20, 2010, Regeneron has also reported positive Phase 3 data in the treatment of retinal vein occlusion (RVO) for which Lucentis is approved. §Unlike the AMD trial, monthly administration was used in the RVO trial, which does not afford a dosing advantage with respect to Lucentis. üOn February 22, 2011, Regeneron and Bayer filed an application for approval of VEGF Trap for AMD with a PDUFA date of August 20, 2011 based on priority review.An FDA Advisory Committee recommended approval of VEGF Trap on June 17, 2011. üRegeneron filed suit in February 2011 seeking a summary judgment that it does not infringe Genentech’s patents. üGenentech filed a countersuit in April 2011 asserting that Regeneron is willfully infringing Genentech’s patents, seeking treble damages and asking for injunctive relief. üOn June 7, 2011, Regeneron and Bayer filed an application for AMD in EU. Royalty Products - Lucentis 20 Avastin Herceptin Lucentis Xolair Tysabri RoActemra üOn April 4, 2011, Genentech and Johns Hopkins University reported results of a review of files of 77,886 patients with AMD who received either Avastin off-label or Lucentis. üPatients receiving Avastin off-label had an 11% increased risk of overall mortality, 57% increased risk of hemorrhagic cerebrovascular accident, 80% more likely to have ocular inflammation and 11% more likely to have cataract surgery following treatmentthan Lucentis treated patients. üAuthors of the study note that it is limited due to incomplete information on confounding factors such as smoking, lipid and blood pressure levels, etc. Royalty Products - Lucentis 21 Avastin Herceptin Lucentis Xolair Tysabri RoActemra üOn April 28, 2011, New England Journal of Medicine reported the results from the NEI’s CATT study comparing Lucentis and Avastin on fixed and variable schedules in the treatment of AMD. üEfficacy results from the first year of the two year study showed that, with respect to the primary endpoint of mean change in visual acuity (number of lines of letters on an eye chart) at 12 months, less expensive Avastin was not inferior to Lucentis. §It is estimated that off label use of Avastin in the U.S. was 60% prior to the results of the CATT trial. üAt 12 months, serious adverse events (primarily hospitalizations) occurred at a 24% rate for patients receiving Avastin and a 19 percent rate for patients receiving Lucentis. However, preliminary 24 month safety data showed no difference between Lucentis and Avastin treated patients in terms of death, stroke and all arteriothrombotic events. Royalty Products - Tysabri 22 Avastin Herceptin Lucentis Xolair Tysabri RoActemra üFDA and EMEA have included JC virus (JCV) status as a risk factor for PML in the product label for Tysabri. §The EMEA also recommended a five-year renewal of the Tysabri’s Marketing Authorization in the EU. §EMEA Physician Info Document states that risk of PML in: ØJCV- patients is <0.2 per 1000 ØJCV+ patients with no prior immunosuppressants is 0.4 per 1000 in first two years ØJCV+ patients with no prior immunosuppressants is 2.6 per 1000 in years 2 -4 ØJCV+ patients AND prior immunosuppressants AND 2 or more years is 9 per 1000 ØJCV+ roughly 55% of MS population üBased on May 2011 patient numbers, the highest monthly new starts in over a year, the JCV assay allows physicians to prescribe the most efficacious multiple sclerosis drug and derisks the likelihood of PML by halting Tysabri treatment in patients who are JCV+. Royalty Products - RoActemra 23 Avastin Herceptin Lucentis Xolair Tysabri RoActemra üOn January 5, 2011, Roche announced that FDA expanded the RoActemra label to include inhibition and slowing of structural joint damage, improvement of physical function, and achievement of major clinical response in adult patients with moderately to severely active rheumatoid arthritis. üOn April 18, 2011, FDA approved RoActemra to treat patients age 2 and older with active systemic juvenile idiopathic arthritis (SJIA). §It is the first and only approved treatment for SJIA, a rare and severe form of arthritis affecting children. PotentialRoyalty Products - Development Stage 24 Potential Royalty Products - T-DM1 25 T-DM1 Breast HER2+ Cancer üOn October 13, 2010, Roche/Genentech announced preliminary, six month results from a Phase 3 trial in second line HER2+ breast cancer patients which showed that 48% of women treated with T-DM1 had their tumors shrink compared with 41% of those taking the combination of
